 Case 18-30254       Doc 47   Filed 11/02/20 Entered 11/03/20 08:26:04           Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                        )          BK No.:     18-30254
Lynon Ragland                                 )
                                              )          Chapter: 13
                                              )
                                                         Honorable Jacqueline P Cox
                                              )
                                              )
              Debtor(s)                       )

                              ORDER DISALLOWING CLAIM # 5-1

       THIS MATTER coming to be heard on the Debtor's Objection to Proof of Claim 5-1 Filed by
Santander Consumer USA, Inc., successor in interest to Gateway One Lending & Finance, LLC.;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;


IT IS HEREBY ORDERED:

  1. The proof of claim #5-1 is disallowed.




                                                      Enter:


                                                                Honorable Jacqueline Cox
Dated: November 02, 2020                                       United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd.
 4131 Main St,
 Skokie, IL 60076
 Phone: (847) 673-8600
